Case 2:85-cv-04544-DMG-AGR Document 830 Filed 06/25/20 Page 1 of 2 Page ID #:38366



     1

     2

     3

     4

     5

     6

     7

     8
                             UNITED STATES DISTRICT COURT
     9
                            CENTRAL DISTRICT OF CALIFORNIA
    10
                                    WESTERN DIVISION
    11

    12   JENNY LISETTE FLORES, et al.,        Case No.: CV 85-4544-DMG (AGRx)
    13        Plaintiffs,                     ORDER GRANTING EX PARTE
    14
                                              APPLICATION FOR LEAVE TO
                    v.                        PARTICIPATE AS AMICUS
    15
                                              CURIAE [826]
         WILLIAM BARR, Attorney General of
    16
         the United States, et al.,

    17
              Defendants.

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                              1
Case 2:85-cv-04544-DMG-AGR Document 830 Filed 06/25/20 Page 2 of 2 Page ID #:38367



     1         IT IS HEREBY ORDERED that the ex parte application of RAICES,
     2   Proyecto Dilley, and Aldea for leave to participate as amici curiae and file their
     3   amicus brief is GRANTED.          The proposed amicus brief submitted with the
     4   application shall be filed separately from the application on the docket forthwith and
     5   upon that filing shall be deemed filed and served. At the June 26, 2020 status
     6   conference, the Court will address Defendants’ request for time to respond to the
     7   amicus brief.
     8

     9
         DATED: June 25, 2020                           _______________________________
                                                        DOLLY M. GEE
    10                                                  UNITED STATES DISTRICT JUDGE
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                    i
